DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the addition of the shoulder arrangement of Arm would not be advantageous to Lambert and would destroy the hang off capability of Arm, this is not persuasive since the shoulder arrangement of Arm would still aid in centering the pipe and rams during cutting in Lambert and the hang-off capability of Arm is not relevant to the combination. The combination would not require the removal of the cutting edges of Lambert or inhibit the function of Lambert as intended and would solely serve to center the pipe and the rams themselves as the approached and came into full engagement with each other as taught by Arm. 
Examiner proposes further defining the shoulders as follows to overcome the art of record:

1. (Original)  A shear ram assembly mounted inside a BOP (blowout preventer) for cutting drill pipe, coiled tubing, and wireline, and to seal a wellbore, said BOP comprising a longitudinal bore through said BOP defining a y-axis , said BOP further comprising ram cavities on either side of said bore, an x-axis extending through said ram cavities perpendicular to the y-axis, said ram cavities intersecting with said bore, and a z-axis perpendicular to the x-axis and the y-axis, said shear ram assembly comprising:

a lower ram and an upper ram that mount within said ram cavities on opposite sides of said bore through said BOP, said lower ram comprising a first v-shaped cutting surface, said upper ram comprising a second v-shaped cutting surface; and

a first pair of shoulders on said upper ram that comprise a first pair of flat planar upper ram engagement surfaces, wherein the first pair of shoulders does not overlap with the second v-shaped cutting surface along the z-axis…

or 

1. (Original) | A shear ram assembly mounted inside a BOP (blowout preventer) for cutting drill pipe, coiled tubing, and wireline, and to seal a wellbore, said BOP comprising a longitudinal bore through said BOP defining a y-axis , said BOP further comprising ram cavities on either side of said bore, an x-axis extending through said ram cavities perpendicular to the y-axis, said ram cavities intersecting with said bore, and a z-axis perpendicular to the x-axis and the y-axis, said shear ram assembly comprising:

a lower ram and an upper ram that mount within said ram cavities on opposite sides of said bore through said BOP, said lower ram comprising a first v-shaped cutting surface, said upper ram comprising a second v-shaped cutting surface; and

a first pair of shoulders on said upper ram that comprise a first pair of flat planar upper ram engagement surfaces, wherein the first pair of shoulders overlaps with at least a portion of the second v-shaped cutting surface along the y-axis…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 20190017344 A1) in light of Armilli (US 20190017344 A1), hereinafter Arm.
With respect to claim 1, Lambert discloses a shear ram assembly (50, 52) mounted inside a BOP (40) for cutting drill pipe, coiled tubing, and wireline, and to seal a wellbore, said BOP comprising a bore through said BOP, said BOP further comprising ram cavities on either side of said bore, said ram cavities intersecting with said bore (shown in fig. 4), said shear ram assembly comprising: a lower ram (50) and an upper ram (52) that mount within said ram cavities on opposite sides of said bore through said BOP (shown in fig. 4), said lower ram comprising a first v-shaped cutting surface (66, pgph. 26 states that upper ram has a v-shaped surface and both rams can have the same geometry for the cutting surface), said upper ram comprising a second v-shaped cutting surface (68, fig. 3); and a first shoulder (upper shoulder 106 which is likely a pair but not specifically shown as such) on said upper ram that comprise a first pair of flat planar upper ram engagement surfaces (they extend at an angle 176 and are thus flat and planar as shown in figs. 4, 6); a second shoulder (lower instance of 106 which is likely a pair but not specifically shown as such) on said upper ram that comprise a second planar upper ram engagement surface (shown in figs. 4, 6), a first shoulder (upper shoulder 104 which is likely a pair but not specifically shown as such) on said lower ram that comprise a first flat planar lower ram engagement surface (they extend at an angle 174 and are thus flat and planar as shown in figs. 4, 6); a second shoulder (lower instance of 104 which is likely a pair but not specifically shown as such) on said lower ram that comprise a second flat planar lower ram engagement surface, said upper ram and said lower ram being moveable with respect to said bore between an open position and a closed position, whereby when in said closed position, said first pair of shoulders of said upper ram engage with said first pair of shoulders of said lower ram and said second pair of shoulders of said upper ram engage with said second pair of shoulders of said lower ram (pgph. 39).
However, Lambert fails to explicitly disclose that upper and lower shoulders 104, 106, are pairs and fails to disclose them being angled in a different direction.
Nevertheless, Arm discloses that upper and lower shoulders 320, 322, are pairs (fig. 3) and disclose them being angled in a different direction (shown in figs. 3, 4a, 4b, 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the shoulders 104, 106 of Lambert pairs which are angled in different directions as claimed in order to centralize the tubular as taught by Arm (pgph. 28).
With respect to claim 2, Lambert discloses a top surface of said upper ram (top surface shown in figs. 4, 6) that conforms to a shape of a ram cavity wall along 90% to 100% of a length of said upper ram from a rear end of said upper ram to a center of a pipe engagement surface on a front end of said upper ram (fig. 4 shows the upper ram contacting the cavity wall along the entirety of the ram positioned in the cavity and figs. 6, 7 shows that the upper surface is planar and continuous along the length so the upper ram will contact the cavity wall along an entirety of the ram length especially since the center of the engagement surface is set back from the front of the ram as shown in fig. 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert and Arm as applied to claim 1 above, and further in view of Christopherson (US 20200032608 A1), hereinafter Chris.
With respect to claim 3, Lambert and Arm fail to disclose wear pads. 
Nevertheless, Chris discloses a first pair of wear pads and a second pair of wear pads, said first and second pairs of wear pads having a length at least as long as said upper ram and said lower ram (fig. 35, pgph. 79, Chris).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included pairs of wear pads as long as the rams in upper and lower rams as claimed in order to reduce friction and prevent galling as taught by Chris (pgph. 79).
Allowable Subject Matter
Claims 9-20 are allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, while US 4132266 A discloses upper and lower shoulders angled in different directions and rotated an angle that appears to fall in the claimed range about the claimed axis, these shoulders are not meant to engage each other as claimed as shown in figs. 3 and 4. No other reference taught differently angled shoulder pairs which engaged the other ram when closed as claimed. 
With respect to claim 6, while references such as US 5515916 A, US 20170145772 A1, US 20190345790 A1, and US 20060144586 A1 disclose packer (sealing) material adjacent to mutually engaging shoulder pairs, these references fail to disclose the mutually engaging shoulders themselves comprising packing material as claimed, the packing material being claimed as being for the upper and lower ram packers being interpreted to mean that the packer material of the upper ram contacts and engages with a lower ram packer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kipp Wallace whose telephone number is (571)270-1162. The examiner can normally be reached Monday-Friday 12:00PM – 8:00PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/19/2022